Case 4:18-cv-00442-ALM-CMC Document 132-4 Filed 05/08/20 Page 1 of 2 PageID #: 6229




                          EXHIBIT 3
       Case 4:18-cv-00442-ALM-CMC Document 132-4 Filed 05/08/20 Page 2 of 2 PageID #: 6230
 Please read and watch .. from ed butowsky

 From: <ebutowsky@gmail.com>                                                Mon, Jun 26, 2017 at 8:12 AM CDT (GMT-05:00)
 To: Greg Wilson <Greg.wilson@foxnews.com>



     What is relevant and important about this is that Rod Wheeler Has asserted that Malia assigned a quote to him that he
    never said. This is one of the main reason why Fox pulled the story. This audio proves he said it. (I believe/ I think are
    synonymous.) So he said that he didn't say what is said by him on this youtube

    **** he now says that the quote in controversy came from me and that Fox ,Malia and I set him up




confidential                                                                                           BUTOWSKY0003209
